United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2684
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Robert J. Odell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                            Submitted: March 13, 2019
                              Filed: March 22, 2019
                                  [Unpublished]
                                  ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Robert Odell directly appeals the within-Guidelines-range sentence the district
court1 imposed after he pled guilty to a firearm offense, pursuant to a plea agreement

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
containing an appeal waiver. In a brief filed under Anders v. California, 386 U.S. 738
(1967), his counsel suggests that the court imposed an unreasonable sentence that did
not adequately address the 18 U.S.C. § 3553(a) factors. Counsel also acknowledges
the appeal waiver and moves for leave to withdraw. In a pro se brief, Odell asserts
that his counsel misadvised him regarding sentencing matters.

      We decline, at this time, to consider any claims for ineffective assistance of
counsel. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002)
(generally, ineffective-assistance claim is not cognizable on direct appeal). As to the
remaining issues, we enforce the appeal waiver. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if appeal falls within scope of waiver, defendant
knowingly and voluntarily entered into plea agreement and waiver, and enforcing
waiver would not result in miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and grant counsel leave to
withdraw.
                      ______________________________




                                         -2-